The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 6, 2014

                                      No. 04-14-00546-CR

                                     Sherri Dee BUCHANS,
                                            Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR7558
                        Honorable Maria Teresa Herr, Judge Presiding

                                         ORDER
       Sherri Dee Buchans filed a notice of appeal on July 25, 2014. The notice states Buchans
desires to appeal the trial court’s finding of guilt. However, the clerk’s record reflects that
Buchans has not yet been sentenced and the record does not contain a judgment of conviction.

       The courts of appeal have jurisdiction of an appeal by a criminal defendant only after a
conviction or when an appeal is specifically authorized by statute. Workman v. State, 170 Tex.
Crim. 621, 622, 343 S.W.2d 446, 447 (1961); see Ragston v. State, 424 S.W.3d 49, 52 (Tex.
Crim. App. 2014); Apolinar v. State, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991).

       We therefore order a response due August 12, 2014, showing why this appeal should not
be dismissed for lack of jurisdiction. If appellant fails to satisfactorily respond within the time
provided, the appeal will be dismissed. See TEX. R. APP. P. 42.3(c).

       All deadlines in this matter are suspended until further order of the court.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court